In an action, inter alia, to recover damages for eviction from a parking space, to determine the plaintiffs right to the parking space, and for injunctive relief, the plaintiff appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered November 7, 2012, which, among other things, denied those branches of his motion which were to compel the defendants to file a “proper” answer and for leave to reargue those branches of his prior motion which related to discovery, which were denied in an order of the same court dated June 18, 2012.
Ordered that the appeal from so much of the order as denied that branch of the plaintiffs motion which was for leave to reargue is dismissed, as no appeal lies from an order denying reargument (see Viola v Blanco, 1 AD3d 506, 507 [2003]); and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that one bill of costs is awarded to the defendants.
The Supreme Court properly denied that branch of the plaintiffs motion which was to compel the defendants to file a “proper” answer, as he failed to demonstrate that the defendants’ answer was not proper.
The plaintiff’s remaining contentions are without merit.
Mastro, J.R, Dillon, Balkin and Maltese, JJ., concur.